Citation Nr: 9910020	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-14 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for service connection for a back disability has been 
submitted.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to April 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).

Inasmuch as there is evidence indicting that the veteran is 
unemployed due to disability and he is so claiming, the issue 
of entitlement to nonservice-connected pension benefits has 
been reasonably raised.  That matter is referred to the RO 
for any indicated development and adjudication.  
Additionally, to the extent that the veteran may be claiming 
service connection for a left thigh and groin disability, 
that matter is referred to the RO for clarification and any 
indicated action.  


FINDINGS OF FACT

1.  In a December 1980 rating decision, service connection 
for a back disability was denied on the basis that there was 
no evidence of a current back disability that had its onset 
during active service or was otherwise related to the 
veteran's military service.

2.  The evidence received since December 1980 does not 
include competent evidence that a current back disability had 
its onset during active service or was otherwise related to 
the veteran's military service; thus, this evidence, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered to fairly 
decide the merits of the claim.

3.  The veteran does not have any service-connected 
disabilities.



CONCLUSIONS OF LAW

1.  The decision of the RO in December 1980 denying the claim 
of entitlement to service connection for a back disability is 
final.  38 U.S.C. § 4005(c) (1976) (recodified at 38 U.S.C.A. 
§ 7105 (West 1991)); 38 C.F.R. § 19.153 (1980) (now 38 C.F.R. 
§ 20.1103 (1998)).

2.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for a back disability.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The appellant's claim for a total rating for compensation 
purposes based on individual unemployability is without legal 
merit.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.16 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Sufficient to Reopen a 
Claim for Service Connection for a Back Disability Has Been 
Submitted

Factual Background

In an unappealed December 1980 rating decision, service 
connection was denied for a back disability.  The basis of 
the denial was that no current back disability had its onset 
during active service or was otherwise related to the 
veteran's military service.  The evidence of record at the 
time of that rating decision included service medical 
records.  Service medical records reveal that on a pre-
induction examination in May 1969 the veteran's spine was 
noted to be normal and he denied a history of back trouble.  
In January 1972 the veteran complained of intermittent low 
back pain, especially in the right flank area.  The diagnosis 
was lumbosacral strain.  In February 1972, he still had 
complaints of low back pain, and it was noted that he had not 
done some of the treatment prescribed when he was seen in 
January.  On the separation examination, the veteran denied a 
history of recurrent back pain, broken bones and other 
specified musculoskeletal problems.  On physical examination, 
his spine was noted to be normal.

The evidence that has been received since the December 1980 
rating decision that denied service connection for a back 
disorder (lumbosacral strain) includes VA treatment records 
dated in 1987 and 1988, private medical records dated in 
1996.  VA treatment records from the VA Medical Center in 
Alexandria, Louisiana, reveal that in June 1987 the veteran 
reported that he had had pain in his low back, left hip and 
left groin for the past two months.  The diagnosis, based on 
x-ray studies of the lumbosacral spine and left hip, was 
degenerative joint disease.  In January 1988, the veteran 
reported that he had had a low backache for over 10 years.  
He denied a history of an accident or lifting anything heavy.  
He also indicated that there was no pain radiating into the 
lower extremities.  It was noted that the veteran had 
degenerative joint disease of the lumbosacral spine and both 
hips.  

Of record is a statement of July 1995 from the veteran's 
employer indicating that the veteran had been working for the 
author for nine years and that over the last six months or so 
the veteran's back had been getting worse.  

The veteran was seen at the Lafayette General Medical Center 
in January 1996 for complaints of left hip and lower back 
pain, stating that, when he stepped on his left leg that 
morning, his hip started to hurt.  He reported that he had 
had an injury to the lumbar spine in 1962.  X-rays of the 
lumbar spine revealed that there were moderately advanced 
degenerative changes in the lower lumbar spine, with no 
definite evidence of fracture and no additional 
abnormalities.  The clinical diagnosis was low back pain.  

In his February 1996 VA Form 9, the veteran indicated that he 
had re-injured his left side in January 1996, that he felt 
his disability was due to a stress fracture in service, and 
that he still had pain in the area of the original injury. 



Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
The regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

Arthritis may be presumed to have been incurred in service if 
it is manifested to a degree of 10 percent or more within one 
year after separation from service.  This is a rebuttable 
presumption.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3. 307, 3.309 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court")  has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, expertise, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In fact, a lay person is competent to testify only 
as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  However, a layperson is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.  Lay assertions of medical causation cannot be a basis to 
reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final.  38 U.S.C. § 4005(c) (1976) 
(recodified at 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§ 19.153 (1980) (now 38 C.F.R. § 20.1103 (1998)).  Once a 
denial of a claim of service connection has become final, it 
cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108 (West 1991).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  For this claim, the veteran needs 
to present evidence that a current back disability had its 
onset during active service or was otherwise related to the 
veteran's military service.

Analysis

The Board has reviewed the representative's argument in the 
April 1996 VA Form 646 that the veteran was not informed of 
his appellate rights with regard to the December 1980 rating 
decision.  However, the December 1980 letter, which the RO 
mailed to the veteran's address of record, not only informed 
him of the rating decision but also included his appellate 
rights.  

The VA and private medical records submitted in support of 
reopening the claim of service connection for a back 
disability are new but not material.  These records reveal 
the veteran has a current back disability, but they do not 
contain a medical opinion or other competent evidence that 
relates the current back disability to active service.  The 
1988 VA treatment record notes a history of low back pain for 
more than 10 years and a history of no accidents.  While the 
history indicates long-standing back pain it does not relate 
it to service which terminated in 1973.  The1996 private 
medical records report a history of a low back injury in 
1962, which was prior to active service.  It appears that the 
injury may have been a fracture although that part of the 
record entry is not entirely clear.

The statement from the veteran's former employer only 
pertains to the recent status of his back problems, 
indicating that they had worsened.  The Board also has 
reviewed the veteran's statement in his February 1996 VA Form 
9 that he has current disability from an injury in service 
and that he still has pain in the area of the original 
injury.  As a lay person, the veteran is competent to report 
what happened to him in service and any symptoms during and 
after service; however, he is not qualified to express a 
competent opinion as to whether his current back disability 
is related to active service by incurrence or aggravation or 
to his claimed continued symptomatology.  See Savage, 10 Vet. 
App. at 498; Moray, 5 Vet. App. at 214; Espiritu, 2 Vet. 
App. at 494-95.

In summary, there is no competent evidence added to the 
record since the December 1980 rating decision showing that 
the veteran's back disability is related to active service.  
Therefore, the veteran's claim of entitlement to service 
connection for a back disability is not reopened.  

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of 
evidence needed to complete his application, as discussed in 
Robinette v. Brown, 8 Vet. App. 69 (1995), to applications to 
reopen a claim through the presentation of new and material 
evidence.  In Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
and Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
the Court found a duty to further assist in the development 
of the evidence when the veteran has reported the existence 
of evidence which could serve to render a claim well 
grounded.  By analogy, such duty would appear to be triggered 
where a veteran has identified evidence that could serve to 
reopen a claim.  The facts and circumstances of this case are 
such that no further action is warranted.  The Board remanded 
this issue for further development in September 1997, and the 
RO attempted to obtain all records identified by the veteran.  
Thus, the Board finds that the VA has satisfied its duty 
under 38 U.S.C.A. § 5103(a) (West 1991).  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).

Moreover, there is no duty to assist the claimant under 
38 U.S.C.A. § 5107 (West 1991) in developing the facts 
underlying his or her claim in the absence of a reopened 
claim.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
see also Savage, 10 Vet. App. at 498.

II.  Entitlement to a Total Rating for Compensation Purposes 
Based On Individual Unemployability

In regard to the issued of a total rating based on individual 
unemployability, the Board concludes, for reasons summarized 
below, that the law, and not the evidence, is dispositive.  

A total disability rating for compensation purposes may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.16 (1998).  A grant 
of a total disability rating for compensation purposes is 
predicated on the fact that a veteran has at least one 
service-connected disability.  In this case, the veteran has 
no service-connected disabilities.  Therefore, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

New and material evidence to reopen the claim for service 
connection for a back disability has not been received and 
the application to reopen the claim is denied.

The claim of entitlement to a total rating for compensation 
purposes based on individual unemployability is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

